EX-99.e.1.ii Delaware Distributors, L.P.2005 Market StreetPhiladelphia, PA 19103 March 29, 2010 Delaware Group Global & International Funds2005 Market StreetPhiladelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Delaware Group Global & International Funds set forth below (each a “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that such Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the period March 30, 2010 through March 30, 2011. Fund Class 12b-1 Cap Delaware Emerging Markets Fund Class A 0.25% Class R 0.50% Delaware Global Value Fund Class A 0.25% Class R 0.50% Delaware International Value Equity Fund Class R 0.50 % The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ Theodore K. Smith Name: Theodore K. Smith Title: President Your signature below acknowledges acceptance of this Agreement: Delaware Group Global & International Funds By: /s/ Patrick P. Coyne Name: Patrick P. Coyne Title: President Date: March 29, 2010
